Title: Cash Accounts, July 1773
From: Washington, George
To: 



[July 1773]


   
      Cash
      

July 8—
To Cash recd from Colo. [George William] Fairfax for Smiths work
£ 5. 1.4



To Ditto recd of Do Taylor’s acct
0.15.0


10—
To Ditto recd of Thos Logan in acct with Colo. [John] Carlyle
23. 8.2


13—
To Ditto recd from Colo. Carlyle Balle of Waggonage Acct
5. 4.9


24—
To Cash recd for 10 lbs. of Wool
0.12.6


Contra


3—
By John Cannon for Balle of an Acct
5.19.4



By Ditto on acct of Mr [John Parke] Custis
0. 3.5


4—
By John Prescot making Shoes
4. 2.6


10—
By Mr William Roberts
12. 0.0


13—
By Messrs Carlyle & Dalton’s acct
10.15.2



By a Taylor 1 day Working
0. 3.0


16—
By Servants
0. 2.6



17—
By Charity
1. 0.0



By Bryan Allison Balle of acct
0.15.4



By Ditto against Mr Custis
0.15.0


23—
By Willm Ogden for 6 B[ushe]ls of Wheat—M.
1. 4.0



By Lawson Parkers Wife delivg Silla
0.10.0



By Cash to Mrs Washington
5. 0.0


28—
By Cash paid Mrs Roberts for Mr Custis
0.12.0



By Ditto paid Bryan Allison for J.W.
0. 6.0



By Mrs Washington
0. 7.6


